*358
By the Court.

Bunking, J.
delivering the opinion.
'Cali the Courts of Ordinary of this State, grant letters of administration on the estate of a man, who, at the time of his death, was a citizen of another State, and who had no property of any sort within this State ?
We think'not
It seems that no Ecclesiastical Court in England, had power to grant administration on the estate of a person, unless that person left bona notabilia within the province over which that Court had jurisdiction. 1. Williams, Ex’ors 160.
The largest grant of power given to our Courts of Ordinary, is one to do all such “matters and things as appertain, or relate to the estates of deceased persons.” Pr. Dig. 239; Id. 231.
It would seem, therefore, that if there are no “ estates,” there can be no jurisdiction.
The duty of an administrator is, to “well and truly administer on all and singular the goods and chattels, rights and credits” (of the dead man,) “and pay all his just debts, as far as the same will extend.” Pr. Dig. 227.
If, therefore, the dead man has no property of any sort, within the State, what duties can there be for an administrator to perform ? In other words, what need can there be for an administration ?
In this case, the object of obtaining letters of administration' was to provide a way, not for asserting or establishing a right in favor of the dead man’s representative, but for asserting and establishing a right against that representative.
We do not know of any law which gave the Ordinary the power to grant letters of administration in such a case as this is: and therefore, we think, that the judgment of the Court below ought to be affirmed.
Judgment affirmed.